Citation Nr: 1203519	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cysts on the back.

2.  Entitlement to service connection for a cyst affecting the spinal cord.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to October 1968 and from November 1973 to September 1977.  (The Veteran's dates of active military service have been adjusted to reflect verification of active service provided by the National Personnel Records Center (NPRC) while the case was in a remand status.)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran has congenital spinal cord lipoma that did not manifest itself before or during service.

2.  The Veteran had an epidermal inclusion cyst removed in service.  He did not have removal of a cyst involving the spine.

3.  The Veteran's spinal cord lipoma manifested itself after service.  Surgical intervention was required beginning in August 1998.

4.  The Veteran's spinal cord lipoma has not been shown to be related to service or the epidermal inclusion cyst removed in service.


CONCLUSION OF LAW

The Veteran does not have cysts of the back, including spinal cord lipomas, that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from August 1964 to October 1968 and from November 1973 to September 1977.  Service treatment records (STRs) for the first period of service reflect that the Veteran reported no problems with his spine or having cysts of any type on his enlistment physical examination and medical history in August 1964.  

A clinical entry from December 1964 noted that the Veteran complained of a sharp pain in the mid-left side of the back for four days.  He reported having had a back injury 5 to 6 years earlier.  The impression was muscle strain.  Another entry from April 1965 notes that the Veteran was brought to sick bay from the liberty launch with the aid of four shipmates at 2330 hours.  The entry reported that the Veteran seemed very apprehensive.  He passed out in sick bay at 2345.  He complained of not being able to see and then stopped breathing.  The Veteran was given mouth to mouth resuscitation for approximately one minute and began to breathe.  He then ceased breathing for approximately one minute until artificial resuscitation with oxygen could be employed.  The medical officer noted he had returned to the ship at 2400.  The Veteran was stable but becoming combative.  Thorazine was administered.  There were no further respiratory problems.  The Veteran was placed on the ward and checked hourly.  There was no indication of his being removed from the ship and hospitalized in a shore facility.  No specific finding or diagnosis was made.

An entry from November 1965 reported that the Veteran sustained a three-inch laceration of the scalp in the occipital region.  The entry said the laceration occurred when the Veteran stood up from a sitting position and struck his head on a hydraulic valve.  The wound was cleaned, treated and sutured.  He was admitted to the ward for observation.  No diagnosis was made.  A note from December 1965 said that the wound was healing well and every other suture was removed.  The Veteran was treated at the U.S. Naval Hospital in Subic Bay, Philippines, in November 1967.  The entry said the Veteran was awakened with spirit of ammonia.  He admitted to drinking 10-15 beers.  He did not know what happened after he left the club or where he went, or what time it was.  The entry noted the Veteran had two past episodes, years ago, and had been evaluated with negative results.  

Also associated with the STRs is an Emergency Record from Kaiser Permanente dated August 7, 1968.  The entry reflected initial treatment provided to the Veteran after a motor vehicle accident (MVA) on that date.  The record noted that the Veteran had been driving his car when it rolled over.  He was thrown from the vehicle and he landed in a muddy creek.  He ended up underneath the car.  The entry said the Veteran admitted to being drunk but did not remember anything.  He complained of pain in his right arm, right thorax and right hip.  Multiple deep lacerations of the right triceps were noted.  

The Veteran was evaluated in a military emergency room on August 8, 1968.  The entry noted the Veteran had had a period of unconsciousness.  The Veteran was then admitted to the Oak Knoll Naval Hospital in Oakland, California, on August 9, 1968.  The hospitalization records were included in a separate folder that contained the Line of Duty investigation of the Veteran's accident.  

The Veteran was hospitalized from August 9, 1968, to September 24, 1968.  The history of present illness said he was found unconscious at the accident scene.  He was brought to the emergency room and was highly agitated.  The physician noted he was unable to successfully question the Veteran due to the high degree of inebriation.  The neurological examination was said to be grossly intact.  The initial impressions were laceration of the right arm and forearm with multiple muscle and nerve injuries, head trauma with concussion, and fracture of C3-C4, rule out fracture of the vertebra.  Cervical traction was prescribed.

The records included doctors' progress notes, and nursing entries, made on a daily basis, and various laboratory and x-ray results.  A progress note from August 9, 1968, said the Veteran was alert and responsive.  A review of cervical x-rays showed no evidence of a fracture.  A nursing note from 0030 hours and dated August 9, 1968, recorded the Veteran's arrival on the ward.  He was in cervical traction and his right arm was bandaged.  He had an intravenous (IV) drip in the left arm.  The nurse said the Veteran had a good grip in his left hand and movement of his lower extremities.  He was said to be conscious and oriented to date, place, day and time.  Another nursing entry from 2300 on August 9, 1968, said the Veteran turned himself in his bed every two hours.  He could not lie on his stomach or his right side.  He would go from his back to his left side and back again.  A nursing entry from 0500 on August 10, 1968, again reported a good grip in the left hand and movement of the lower extremities.  The Veteran was noted to be in good humor when awake.  The remainder of the multiple nursing entries and doctors' notes records the Veteran as alert and responsive throughout the period of hospitalization.  He had movement of all extremities at all times.  There was no evidence of a fracture of any aspect of the spine.  Included in the records was the original Radiographic Reports that included the results for x-rays of the chest, skull and cervical spine.  All were said to be within normal limits.

The STRs included the discharge summary for the Veteran.  The summary essentially noted the facts of the MVA and initial treatment provided.  There was no mention of the Veteran being in a coma at any time, or unable to move his legs.  He was discharged as fit for duty.

The Veteran had already undergone a discharge physical examination in July 1968.  No spine disorders were noted on the examination.  He had a second examination, in light of the August 1968 MVA, in October 1968.  The later examination was also negative for evidence of any type of spine disorder.

The Veteran had a physical examination upon his enlistment in the Naval Reserve.  He served in the Reserve from August 1971 to November 1973.  The July 1971 physical examination was negative for any findings associated with a spine disorder.  The Veteran reported having sustained a back injury at his civilian employment in May 1971.  It occurred while lifting.  No residuals were reported.  The Veteran did submit a note from T. R. Pfisterer, M.D., dated in September 1971.  Dr. Pfisterer said that the Veteran had recovered from his industrial injury of May 12, 1971, and was discharged from care August 25, 1971.  The note was written to the Navy and Marine Corps Reserve Training Center.

The Veteran entered active duty from the Naval Reserve in November 1973.  He had a physical examination at that time that was negative for any findings of a spine disorder.  He reported a history of a broken bone on his Medical History form.  He did not indicate when this occurred.  He listed his MVA in 1968 and back injury from May 1971 on the form although he did not report any history of back problems.  (The Board notes that the Veteran reported having a broken arm when he was 11 when he completed his medical history in August 1964.)

The Veteran was seen in the medical department on his ship, USS Mt. Vernon (LSD 39) on August 12, 1974.  He reported pain with a cyst over the left thoracic dorsal side.  He wanted the medical officer to evaluate it.  The entry noted that the Veteran was referred to the medical officer on the [USS Denver] LPD 9.  The medical officer wrote that the cyst was removed under local anesthesia.  The cyst was said to be 2-centimeters (cm) by 3-cm.  There was a very thick fibrous capsule and a small amount of white exudate inside.  The wound was closed with sutures.  The impression was of a cyst.  The cyst was sent to the Balboa Naval Hospital for a pathology report.  It is clear from the entry that the surgery was performed on the USS Denver, it did not involve general anesthesia, and there was no evidence to remotely suggest the cyst involved the Veteran's spine.

The August 16, 1974, pathology report said that the tissue was a subcutaneous cyst from the back and identified as an epidermal inclusion cyst.  The STRs contain several entries in August and September 1974 that note cleansing of the surgical wound and changing of the dressing.  A final entry of September 8, 1974, noted that the wound was healing well with no sign of infection.   The Veteran had a discharge and reenlistment physical examination in August 1975.  The examination was negative for evidence of any type of spine problems.  

The Veteran was given a consultation for complaints of pain and stiffness in the back and sides of the neck and the lower rear portion of the neck at the shoulder blades for a period of about 2 weeks in February 1977.  The assessment was cervical myositis and trapezius myositis.  Cervical traction was prescribed.  In April 1977 he again complained of pain in the lower back as well as chest pain and shortness of breath.  The examiner noted a history of back strain in 1971.  After a physical examination the impression was muscle sprain.

The Veteran was seen in May 1977 for a complaint of left shoulder pain that he said was unrelated to neck pain.  The examiner said the Veteran gave a history of joint problems dating from his MVA in 1968.  The examiner further noted that the Veteran reported he was in a coma for "8" days with a neck injury that required traction.  The Veteran said he then experienced episodes of joint pain over the years.  The physical examination reported normal results.  The Veteran had unrestricted motion of his back but some limitation of internal rotation of his left hip.  The neurological examination of the extremities was normal. 

The Veteran was given a medical consultation in June 1977.  The purpose was to determine if a psychiatric evaluation was needed.  The medical officer noted a history of alcohol abuse and the Veteran's past and current interpersonal problems associated with the alcohol abuse.  The Veteran underwent a psychiatric evaluation in July 1977.  The Veteran was in an alcohol rehabilitation program at that time.  Although the primary focus of the evaluation, to include psychological testing, was to evaluate the Veteran's psychiatric status, he did not report any symptoms related to his back or lower extremities.  The psychiatrist provided a diagnosis of chronic alcoholism and recommended that the Veteran be returned to full duty upon completion of the rehabilitation program.  If his performance remained unchanged and progress was poor, it was recommended the Veteran be discharged for unsuitability.  An entry dated six days later noted that the Veteran had absented himself from the rehabilitation program without authorization.  The psychiatrist said that they recommended discharge from service.

The Veteran had a discharge examination in September 1977.  There were no findings of any spine problems on examination.

The Veteran submitted his initial claim for VA disability compensation benefits in April 1982.  He did not reference any type of a spine or back condition at that time.  He sought service connection for hearing loss and tinnitus.

The Veteran submitted a claim for service connection for cysts on the back and a cyst affecting the spinal cord in January 2002.  This was more than 24 years after his last period of military service.  He submitted a significant quantity of private medical records, from a variety of sources with his claim.  Records from St. Francis Hospital cover a period from August 1997 to March 2001.  The records reflect that the Veteran underwent surgery on two occasions during that period of time.  The initial surgery was in August 1998.  Pre-surgical evaluation, consisting of a history and physical from August 1998, noted that the Veteran gave a 1-2 year history of progressive bilateral lower extremity and left arm numbness and weakness, more in the legs than the arms.  This was said to have originated on the right side and moved to the left.  The Veteran reported being in a daily decline over the last two months.  He also reported problems with constipation and urinary initiation.  The physician said that a magnetic resonance imaging (MRI) of the spine from the night before showed cord compression of T3-T6 due to extrinsic cord mass that was believed to be possibly a tumor.  The physician also said that there was a vertebral fracture noted with some cord compression at T5-6.  

The physician also noted that MRIs of the lumbar and cervical spine showed no significant changes.  The impressions were cord compression, chronic progressive; borderline hypertension; and subcortical disease on MRI with possible transient ischemic attack episodes.  

The actual August 1998 MRI report for the thoracic spine did not include a finding of a vertebral fracture at T5-6.  There was an abnormal signal in the posterior aspects of the T5-6 vertebral bodies.  The report also included impressions that there was an area of abnormal signal extending from T3 to T6 in the dorsal aspect of the spinal canal, dorsal to the spinal cord which was accompanied by an enhancing ellipsoid-shaped smaller area of abnormal signal ventral to it.  The report said this was suspicious for a neoplasm of the thoracic spinal cord and accompanied by an area of cystic degeneration or possibly hemorrhage dorsal to it.  Finally, there was some decreased caliber of the thoracic spinal cord immediately superior and inferior to the area of the lesion compatible with some compression of the thoracic spinal cord.  

The August 1998 operative report reflects that the surgery was performed by B. G. Benner, M.D.  The preoperative diagnosis was spinal cord tumor and the postoperative diagnosis was spinal cord lipoma.  The report showed that the Veteran underwent a laminectomy of T3-T6, excision of an extradural cyst and partial resection of a spinal cord lipoma.  The pathology report covered three samples.  The first sample was listed as tissue from a spinal cord tumor as was the second sample.  The third sample was described as bone (lamina).  The final assessment was that sample one was a spinal cord lesion that was fibrous connective tissue forming the wall of thin walled cysts.  Sample two was a spinal cord tumor identified as a lipoma.  The third sample was bone (lamina) and fragments of adipose tissue consistent with lipoma.

The pathologist included a comment with his report.  He related the following:

The nature of the cystic lesion described in specimen one is not clear.  Discussion with Dr. Benner indicate that this cyst was broad based and intimately attached to the dura.  There have been sac like [sic] structures protruding from the spinal dura described in literature that are poorly characterized but have been called spinal extradural and spinal intradural cysts.  There was no evidence of malignancy.  

Pathology report, St. Francis Hospital, J. R. Taylor, M.D., dated in August 1998.  The Veteran was discharged from the hospital in September 1998.  

The Veteran underwent MRIs of the thoracic and lumbar spine in October 1998.  He was being evaluated for loss of bowel and bladder control and left lower extremity weakness.  The thoracic MRI report said there was a mixed signal intensity mass seen from T3 through T6.  The extent and signal enhancement characteristic of the mass was said to be unchanged from a prior study in August 1998 (a study done prior to surgery).  The report said the intramedullary, variably enhancing mass was hyperintense on T1 with subsequent de-emphasis of hyperintensity with fat saturation techniques.  This was said to suggest an intramedullary lipoma or myelolipoma, teratoma or cystic astrocytoma should be considered in the differential diagnosis.  

The lumbar spine MRI report did not reflect any evidence of a fracture of any type.  The impression was that there was stretching and thinning of the inferior cauda equina that appeared tethered posteriorly from L2 through L4-5.  The report said the changes may be responsible, in part, for the loss of bowel and bladder control experienced by the Veteran.  The report said no intervertebral disk pathology was seen and there was no evidence of central spinal or foraminal stenosis noted.

An MRI of the thoracic spine in January 2000 was interpreted as unchanged from the October 1998 study.  There was a complex, fat containing mass in the posterior aspect of the thoracic spinal canal.  The report said that imaging characteristics were most consistent with a benign cystic lesion, such as dermoid cyst or cystic lipoma.  The report said malignancy was unlikely but that cystic astrocytoma or ependymoma could have this appearance.  The Veteran had an MRI of the lumbar spine in July 2000.  The findings were listed as no evidence of disk herniation.  There were findings consistent with two hemangiomas in the L2 vertebral body.  There was also evidence of hemangioma in the L1 vertebral body.  

The Veteran was admitted for surgery in September 2000.  The history and physical, provided by Dr. Benner, noted that the Veteran was first seen in August 1997 with complaints of burning sensation and neck pain.  The Veteran was noted to have evidence of spinal cord lesion and underwent a T3-T6 laminectomy.  Dr. Benner said that the Veteran was found to have a small extradural cyst and an intradural spinal cord lipoma for which he only did an expansion duraplasty and biopsy.  He said the Veteran was noted at that time to also have a tethered cord.  The Veteran had surgery on his lumbar spine in September 2000.  The operation report listed the preoperative diagnosis as tethered cord and the same diagnosis was given for the postoperative diagnosis.  Dr. Benner performed the surgery that was described as a complete laminectomy of L5 with a laminoplasty with internal fixation and intradural section of filum terminale.  A pathology report confirmed the sample as intervertebral disc and filum terminale durum as a segment of nerve tissue.  

The Veteran was admitted for treatment in March 2001.  An MRI of the thoracic spine at that time was said to show mixed lipomatous and non-fatty soft tissue mass in the upper thoracic spine, said to most likely be a dermoid or similar teratomatous mass.  The report said this was not significantly changed since the last study of January 2000.  The thoracic cord continued to be very thin and compressed anteriorly.  No surgery was performed during this period of hospitalization.  The Veteran's discharge diagnosis was lipoma of the thoracic spine.

The Veteran submitted records from S. Alfonso, M.D., for the period from December 2000 to April 2001.  The records included reports of x-rays of the cervical and thoracic spine from December 2000.  No acute fracture or compression was noted for either spinal segment.  

The Veteran also submitted records and letters from Dr. Benner that related to a period of treatment from August 1998 to October 2001.  In a letter dated September 3, 1998, Dr. Benner wrote to another physician, C. Choi, M.D., regarding the Veteran's postoperative status.  Dr. Benner noted that the Veteran was found to have a congenital lipoma with compression and displacement of the spinal cord.  In a January 2000 letter to the Veteran, Dr. Benner said that he had reviewed his MRI scan and was in agreement with the radiologist that the Veteran had a satisfactory postoperative appearance for a person with a fatty tumor within the substance of the spinal cord.  Dr. Benner also wrote to a physician in New York, New York, F. J. Epstein, M.D., in April 2001.  In other correspondence Dr. Benner referred to Dr. Epstein as a world expert in the field of intramedullary tumors.  Dr. Benner informed Dr. Epstein that the Veteran had a combination lipoma and perhaps some dermal abnormality.  He noted he had performed a biopsy and dural expansion in August 1998 and that he also released a tethered cord.  He was seeking Dr. Epstein's assistance to perform additional surgery if it was deemed necessary.

Records from Beth Israel Hospital, relating to treatment provided by Dr. Epstein, cover a period of treatment in August 2001.  The Veteran gave a history of being involved in a MVA in 1997 after which he developed weakness in his lower legs.  He underwent a laminectomy of C7-T3 with resection of a spinal cord lipoma on August 2, 2001.  A pathology report noted that two specimens were received.  The first specimen was identified as fragments of adipose tissue.  The second specimen was said to be a spinal cord lipoma with embedded nerve fascicles.  

The Veteran's claim for service connection was denied in April 2002.  The Board notes that the agency of original jurisdiction (AOJ) did not have the Veteran's complete STRs at that time.  The STRs containing the removal of the subcutaneous cyst from the back, identified as an epidermal inclusion cyst, were not associated with the claims folder until later.  In any event, the evidence submitted by the Veteran at that point did not serve to relate his spinal cord lipoma to service.  

The Veteran submitted his notice of disagreement (NOD) in May 2002.  He submitted copies of his STRs that related to the removal of the epidermal inclusion cyst in August 1974.  He also said that he had submitted his claim for service connection based on the "insistence" of staff at the VA medical center (VAMC) in Muskogee.  He said he did not submit any additional records because he understood his STRs would be used in evaluating his claim.  

The Veteran was issued a statement of the case (SOC) in October 2002.  He did not perfect an appeal of the denial of his claim.  

The Veteran submitted a request for a copy of records from his claims folder in May 2005.  He sought a complete copy of his claims folder, a copy of his STRs and a copy of his DD-214.  He also said he wanted copies of medical records from Oak Knoll Naval Hospital.  

The Veteran sought to reopen his claim for service connection for lipoma tumor of the spine and all residuals in February 2006.  He submitted copies of his STRs and as copies of several letters to VA physicians as well as to his representative.  The STRs covered a period from 1964 to 1977.  The records included the Veteran's period of hospitalization at Oak Knoll Naval Hospital following his MVA in August 1968.  (The records submitted by the Veteran are duplicative of the STRs discussed above.)  

The Veteran's first letter to his representative was dated in July 2005.  The Veteran said that he sustained several injuries during his years of service from August 1964 to October 1968.  He described his first injury as being when he was hit in the head by a valve stem.  He noted that he had a 3-inch laceration and received stitches.  He said this injury was in 1966.  He reported on his MVA of August 1968.  He said that witnesses said he was thrown from his vehicle and through the air for about 150 feet.  He said he landed in about 3 feet of water and the car landed on top of him.  He related how he suffered a severe laceration of his right arm when he was thrown from the vehicle.  He said he did not recall much until he came out of what he now believed had been an induced coma.  The Veteran said he had pieced together the events and believed he had been in and out of consciousness for 5-10 days.  He also said that he was first told by his mother that the doctors told her that his back and neck were broken and that was why he was sedated and in traction.  He said he later spoke to a doctor who told him the same thing.  He allegedly told the Veteran that his neck was broken in two places and his back in three places and he most likely would never walk again.  The Veteran said it took him about three days to get movement in his legs and to be able to move his neck slightly from side to side.  He said he was caught doing this.  The doctor later told the Veteran that he had misread the x-rays and that his back and neck were not broken but that there were hairline fractures of the upper back.  

The Veteran noted his discharge in October 1968.  He said he was working at an automobile dealership after service.  He related how he strained a muscle in his right lower back in either November or December 1968.  He stated that, up to the time the lipoma was discovered, he had never injured his back.  

The Veteran said he enlisted in the Naval Reserve and entered active duty from 1973 to 1977.  He said he tore a ligament in his right knee while playing volleyball on his ship.  The Veteran said he developed foot drop about 4 years after his MVA.  He said he tried to get military doctors to evaluate it but they said it was not there.  The Veteran said not until about 18 months before his lipoma was discovered that Dr. Alfonso agreed that he had foot drop.  The Veteran provided information regarding his several surgeries in 1998, 2000 and 2001.  

The Veteran further related that he began to receive treatment from VA in 2004.  He related how he was seen by a VA physician, Dr. J., who told the Veteran that it was decided that another surgery would not benefit him.  He said Dr. J. also stated that it was his opinion and experience that the fractures to the Veteran's back and spine were the direct cause of his lipoma.  The Veteran said that a friend, S. Richardson, was also in the room with him at that time and heard what Dr. J. said.  

The Veteran related an additional service-related incident that he said occurred in 1974.  He said he suffered a severe heat stroke while his ship was "visiting" [sic].  He had spent a number of hours in the boiler room in extreme heat.  He said he collapsed and that, while being attended to on the ship, he was revived about 6 times when his heart stopped beating.  He said he spent 3 days in a British hospital due to the heat stroke.  

The Veteran's second letter to his representative was dated in October 2005.  He related his efforts to obtain his STRs from the NPRC.  He also referenced the medical literature he had obtained.  The Veteran said the literature showed that a lipoma could be inherited or caused by minor surgery.  He said he had surgery in approximately 1975 to remove a benign sebaceous cyst that was located 2-3 inches below his currently affected area.  He said the original doctor could not remove the cyst because of its location and the dangers associated with it.  He said a more qualified doctor performed the surgery.  He said the surgery, because of its location, could have caused his lipoma.  He said he was confident his surgery was aboard the USS Cleveland.  

The Veteran included a third letter to his representative with this last letter dated in January 2006.  He noted his Internet research and said the research showed lipomas have been related to concussions and minor surgeries.  He said that his STRs show 2 or 3 concussions in service.  He said he also still held to the belief that his surgery in 1975 was to remove a cyst that was putting pressure on his spinal nerves; he said it was at approximately T7 and T8.  He also said that, although the cyst was defined as sebaceous, there was a definite contribution to his current issues.  He went on to say that he thought the records from Oak Knoll Naval Hospital failed to show requirement for his traction or length of time he was in it.  He said he was sure of what the Navy doctor had told him and that he was only able to move his legs after 7 or 8 days.  He said that his back problems, extremity pain issues, leg spasms, hip pain all started after his MVA.  

The Veteran also wrote to three VA physicians.  The first letter was to the Dr. J. referenced by the Veteran in the correspondence to his representative.  The Veteran referenced a clinical visit from May 2005 where the Veteran was evaluated for possible further surgery on his lipoma.  The Veteran related several events from that visit.  He said that he was in a coma for approximately the first 10 days following his MVA in 1968.  He related how the Navy doctor had told him of his back and neck being broken in several places.  He also said that he was able to get his legs moving again after 5-8 days.  He asked that Dr. J. provide a statement to the effect of what the Veteran said he was told at the time of the clinical visit.

The Veteran also wrote to a Dr. M., in August 2005.  The letter shows that the Veteran was seeking a confirmation of the statement made by Dr. J. as the Veteran had not been able to make contact with Dr. J.  The Veteran said he was confused by a response received from Dr. M. that had allegedly said he could not say that the fractures the Veteran had were from the lipoma.  The Veteran said that the statement from Dr. J. implied that the fractures of his spine in the MVA of 1968 were the direct cause of his lipoma.  The Veteran added the following:

In my research in the causes of Lipoma', which includes questioning another physician indicates that when a fracture of the bones, in this case the spinal column, protein is released from the fracture site, and possibly damaging of the myelin sheathing that covers the spinal cord.  (emphasis in original).  Another physician I spoke to indicates the Lipoma tumors are a result of the release of protein which amasses to cause these and other types of tumors that are constituted as fatty tissue tumors.  Obviously I am not medically trained or highly knowledgeable in these areas, therefore I rely upon those in the medical profession to explain, and arrive at a decision.  In today's world of electronics my research has taken me to WebMD, and again questioning other physicians for answers.  

Veteran's letter to Dr. M., dated August 25, 2005.  The Veteran wrote a second letter to Dr. M. in November 2005.  He asked Dr. M. to expand his response to the above letter.  The Veteran also said that his research showed that concussions can be the cause of a lipoma and that he had two documented concussions in service.  

Finally, the Veteran wrote two letters to another VA physician, Dr. N.  The letters were dated in September and November 2005.  The content of the letters are not relevant to the issues on appeal.

The Veteran submitted excerpts of medical literature that appear to be obtained from the Internet.  The literature related to tumors and how injuries to the spine may be the cause of certain tumors.  One article addressed intramedullary tumors and said that ependymomas were twice as common as astrocytomas.  Ependymomas tended to occur in the lower half of the spinal cord and astrocytomas were mostly in the upper half of the spinal cord.  The article said that ependymomas and benign astrocytomas were slowly growing lesions and patients were frequently symptomatic months or years before the tumor was demonstrated and treated.  Local neck or back pain was usually the first symptom, followed by weakness and sensory symptoms below the level of the lesion.  

The Veteran included several definitions and information pages from MedlinePlus.  One definition involved spinal tumors and the causes, incidence, and risk factors.  Of note, the entry said that the cause of primary tumors was unknown.  The information said that some primary tumors were associated with genetic defects.  It was noted that primary tumors progress slowly over weeks to years.  The Veteran also included information about the spine and the three segments.  The information described a compression fracture of the vertebra and said this can occur because of trauma, a disease process such as osteoporosis or a tumor.  Another MedlinePlus article related to spinal stenosis.  The information said that if the condition is present, even a minor injury could cause inflammation of the disk and put pressure on the nerve.  

The Veteran also submitted a short article that was co-authored by Dr. Epstein regarding the use of a laser for spine surgery.  The article focused on pediatric patients as that was Dr. Epstein's specialty.  There were five other short extracts submitted regarding tumors.  The Veteran did not submit a medical opinion that indicated a review of the literature and an opinion on his specific case.

The Veteran submitted additional evidence in response to a letter from the AOJ in April 2006.  The submission included a letter to his representative wherein the Veteran recounted the significant events/injuries he experienced in service, as well as several post-service events.  He recounted his striking his head when he rising from a sitting position in 1965.  He also noted his MVA of August 1968.  He said that he experienced injury to his cervical and spinal column with fracture of T6 and concussion.  He noted that a doctor told him he had broken his neck and back but that the doctor later retracted the statement to say his back was broken.  He felt that radiology records from Oak Knoll Naval Hospital were missing.

The Veteran also related that he had surgery to remove a cyst on his back in 1975.  He said he was experiencing chronic back pain and spasms in the thoracic area.  He also said he had left leg weakness and tingling sensations in the left side of his body trunk with associated left arm tingling and grip loss/weakness.  He said he was evaluated by a doctor from the USS Cleveland.  The Veteran said a cyst was discovered in the T5-T6 region of the thoracic spine.  He said the doctor performing the removal of the cyst said the procedure was 15-30 minutes under local injection of pain numbing medication.  The Veteran stated that, after 30 minutes, another doctor was needed to assist due to location and the manner in which the cyst was lying.  He said the cyst was on top, and possibly attached to, T5-T6 nerves extending out of the spinal column.  

The Veteran provided his view of how he came to require additional surgery in August 1998.  He said he had had continued complaints of weakness and loss of balance of lower extremities, leg spasms, back spasm, bladder incontinence and instances of loss of bowel control since the latter part of 1975.  He said an MRI showed a spinal cord lipoma.  He said surgery removed 60 percent of the lipoma.  The Veteran indicated he had attached evidence identified as attachments A through F.  

Attachment A was a disability evaluation for the Social Security Administration (SSA) done in July 2001.  The evaluation provided a current assessment of the Veteran's overall disability status.  His MVA in 1968 was noted by history as well as excision of the cyst in 1975 [sic].  Attachment B was an award letter from SSA.

Attachment C was a duplicate copy of the records from St. Francis Hospital dated in March 2001 as well additional treatment records from Dr. Alonso for the period from January 2001 to July 2001.  Attachment D was a duplicate copy of an MRI report from August 1998.  Attachment E was a duplicate copy of the August 1998 pathology report.

Attachment F was a VA outpatient record dated in May 2006.  The physician was a Dr. H.  The entry records the Veteran's statements and results of his research regarding the possible connection between his lipoma and events in service.  Dr. H. specifically states that he did not have the background knowledge to give the cause and effect statement.  He said he thought the Veteran presented logical arguments.

Dr. H. recorded that the Veteran said Dr. Epstein removed 90 percent of the lipoma.  The Veteran referenced a pathology report and said that there was cyst wall formation in two pathology reports.  The Veteran also told Dr. H. that his cyst surgery in service took 3 hours and that the sebaceous cyst went all the way down to the T5-T6 area.  The Veteran also said that he had a fracture at the T6 area due to his MVA.  

The Veteran's SSA records were associated with the claims folder.  Much of the medical evidence is duplicative of evidence already of record.  The medical evidence included records from Dr. Alfonso, St. Francis Hospital, and Dr. Benner.  The records from Dr. Benner included copies of many letters he sent to different physicians in regard to treatment of the Veteran.  In January 1999 Dr. Benner responded to a letter from the Veteran.  He stated the following:

I wanted to let you know I had a chance to look over your records from the military.  The pathology report indicates that this was an inclusion cyst, which is like a sebaceous cyst, which is of a different pathology than the cyst that we removed from inside your spinal canal.  We therefore would have to assume from this pathology report that we cannot relate these two.

Letter from Dr. Benner to the Veteran of January 5, 1999.

Additional private records were included with the SSA records.  Many of the entries relate to an evaluation of chest pain at St. Francis Hospital in January 1997.  A history and physical entry from that time noted that the Veteran had chronic back pain from a MVA, trauma to the right arm from a MVA in 1968 and chronic spasms of lower extremities due to MVA.  

The Veteran was seen by a C. Choi, M.D., in January 1997.  Dr. Choi said the Veteran presented with chronic low back pain with myalgia and benign prostatic hypertrophy with prostatism.  The Veteran had severe symptoms with prostatism with urinary hesitancy.  There was no indication of a problem with incontinence or loss of bowel control.  The entry further noted that the Veteran had a history of chronic low back pain secondary to a MVA in December 1995.  The Veteran had had back pain that radiated to his right leg since that time.  There was no finding of incontinence, either on current presentation or by history.

A cervical spine MRI was done in June 1997.  There was no evidence of a fracture of any of the vertebra.  The report indicated there was disk bulging and/or spondylosis at several levels including C3-4, C4-5, C5-6 and C6-7.  There was no definite herniated nucleus pulposis or significant intrusion on the cord or neural foramina.  

The St. Francis records show the Veteran as developing increasing symptoms of back pain and lower extremity weakness in 1997.  He also complained of neck pain.  He was evaluated for this throughout 1997.  It appears Dr. Choi was a primary care giver during that time.  There is a letter from A. S. Fielding, M.D., to Dr. Choi from August 1997.  He was evaluating the Veteran's complaints of neck pain based on a referral from Dr. Choi.  Dr. Fielding said the Veteran's symptoms began in March 1997.  He noted a past history of the MVA in 1995 and that the Veteran had some low back difficulties after this.  He noted that the Veteran felt that his current neck problems were related to the MVA.  Dr. Fielding said that there was a significant time interval from the time of the MVA to the onset of neck complaints and did not think the two were related.  He reported that the Veteran walked with a normal gait.  He said the Veteran had normal strength and sensation throughout.  Dr. Fielding said that deep tendon reflexes (DTRs) were +1 in both the upper and lower extremities.  He noted a surgical scar on the Veteran's right arm and a scar over the anterior aspect of the neck.

Dr. Fielding said he had reviewed the MRI of June 1997 and related the same findings as the MRI report.  He said that the Veteran's complaints were very nonspecific.  There was no evidence of disc herniation, cord or nerve root compression.  He said he felt the Veteran's pain was on the basis of cervical spondylosis and required conservative treatment.  

There is a letter from Dr. Benner to Dr. Choi, dated in October 1998.  Dr. Benner said the Veteran was seen for postoperative review.  The Veteran had had "a spell or two of incontinence."  He said he had reviewed an MRI of the lumbar spine and noted what appeared to be a tethered cord that might be the source of some of the Veteran's complaints. 

The records also contain a letter from Dr. Benner to Dr. Alfonso that is dated in August 2000.  Dr. Benner provides a history of his involvement with the Veteran dating back to August 1997.  He noted the finding of the spinal cord lipoma and subsequent T3-T6 laminectomy, excision of an extradural cyst and a partial resection of a spinal cord lipoma.  He said he had seen the Veteran in December 1999 and January 2000 because of increased complaints.  He said efforts were made to determine if the complaints were related to residual problems from the thoracic lesion or whether a tethered cord, first diagnosed in 1998, was responsible.  Dr. Benner noted that a recent MRI of the lumbar spine did show a tethered spinal cord going down to about the L3 level with a thickened filum terminale passing across the L5-S1 interspace posteriorly.  

VA records for the period from August 2004 to June 2006 were associated with the claims folder.  Records from August 2004 show the Veteran gave a history of lipoma resection in 1998 and 2001 and tethered cord release in 2000.  The entries state that MRI studies show an intradural thoracic lipoma that was increasing in size.  There is a neurosurgery note, dated May 2, 2005, where Dr. J. saw the Veteran.  Dr. J. noted a history of thoracic spine lipoma with progressive weakness in both legs since 1996 with more deterioration since March 2001.  He said the Veteran was being seen to evaluate surgical options for a thoracic spine lipoma.  Dr. J. listed a history of MVA in 1968, and a history of spine fracture and traction.  Dr. J. noted that he had consulted with another physician and they had reviewed the case and postoperative MRI.  He said the MRI showed adequate canal decompression.  In light of the Veteran's stable postoperative course, no further "nes" intervention was recommended.  

Additional entries note that the Veteran was being evaluated as a patient in the spinal cord injury clinic as of June 2005.  There is a neurosurgery note by Dr. M. from January 2006.  He said he had consulted another physician and it was determined that the Veteran did not need surgery.  The entry added that they discussed the cause of the lipoma.  Dr. M. stated that they could not say with any certainty that a fracture caused the problem.  

The Veteran was afforded a VA examination in September 2006.  The examiner noted that he had reviewed the claims folder.  The examiner recorded a history from the Veteran that he was in a MVA in 1968.  The Veteran said he sustained injuries to his head and spine.  The Veteran also reported that he was feeling pressure in his back and had a skin cyst removed from the right side of his back while in service in 1975.  The Veteran related that he began having trouble with his back in 1979 or 1980 and the condition gradually became worse.  He said he had always had weakness in his left leg with a drop foot but he was told he did not have any drop foot or weakness.  He said Dr. Alfonso agreed with him about his complaints in 1995.  The Veteran related the discovery of his lipoma and surgery in 1998 and follow-on surgery in 2001.  

The examiner noted that the Veteran had a vertical midline scar in the thoracic spine area that was 14-centimeters (cm) long.  He noted another scar on the left side of middle that was 3.5-cm.  The examiner also said there was an elliptical scar below the inferior angle of the right scapula that measured 2-cm by 0.5-cm.  He said this scar was due to the removal the subcutaneous cyst in service.  Finally, he noted a vertical scar in the lumbar area.  He provided a diagnosis of paraparesis associated with the removal of the thoracic lipoma in 1998 and 2001.

The examiner said the Veteran had an inclusion cyst removed from the right side of his back.  He referred to the pathology report from the August 1974 surgery and said it showed subcutaneous tissue from the back, epidermal inclusion cyst.  The examiner also reviewed the pathology report from the surgery of August 1998.  He said this report noted fibrous connective tissue, spinal epidural and intradural cyst.  The examiner opined that the spinal epidural and intradural cyst were not likely due to or related to the removal of the epidermal inclusion cyst in service.  He stated that an epidermal inclusion cyst was a cutaneous swelling, arising from the skin; where as epidural and intradural cysts were spinal cord tumors arising from the spinal cord and the different cysts were not related to one another.

The Veteran's claim for service connection was denied in September 2006.  He submitted his notice of disagreement (NOD) with the rating action in November 2006.  The Veteran stated that he felt the x-ray reports from his treatment at Oak Knoll Naval Hospital were missing and that they would show a fracture as he has claimed.  He referred to the MRI report of August 1998 as showing evidence of a fracture of T5-T6.  He again alleged that his surgery in 1974 took 3 hours and the services of a second physician.  He repeated his contention that the cyst was lying on the nerve root of T5-T6 and that he had no further complaints after the surgery because it relieved the pressure on the nerve.  He further maintained that the pathology reports from St. Frances Hospital and Beth Israel Hospital indicated "cystic lining".  He said this presented a reasonable doubt that the original cyst [from service] had not been completely removed and that remnants could have began the growth of the lipoma when coupled with his fractures and concussions.  He cited to his medical literature as supporting his contentions.  He referred to a statement from a third party as also supporting his contentions in regard to what he said Dr. J. had told him.  

The Veteran complained about his VA examination.  He said the examiner made incorrect notations based on the information provided by the Veteran.  He felt that the examiner was not interested in doing a complete examination as the examiner had the impression he only needed to a do a review of the records and provide an opinion.  

VA records for the period from September 2006 to March 2008 were obtained.  The records document continued treatment provided to the Veteran.  The records do not include any evidence that addresses a possible relationship to the post-service lipoma and the Veteran's military service.  

The Veteran perfected his appeal in April 2007.  He provided a multi-page statement wherein he repeated some of the arguments made in his NOD.  He also argued as to how the evidence should be interpreted as his claim was adjudicated on a new and material evidence basis.  He submitted additional medical information he had obtained from the Internet.  

The information consisted of Medical Descriptor Data entries obtained online from the National Library of Medicine.  These were general items with a heading line that was a search term.  The search would provide a note with information.  For example one entry was for a term relating to spinal cord diseases.  The information provided indicated that traumatic injuries, vascular disease, infections, and inflammatory/autoimmune processes may affect the spinal cord.  There were several such entries but no accompanying medical opinion that related any of the broad information to the Veteran's specific medical condition.

In addition, there were several articles that discussed lipomas.  One article, specifically relating to pediatric patients, said that spinal cord lipomas were among the most fascinating lesions encountered and that spinal lipomas can be among the most rewarding of congenital lesions to treat.  In fact much of the one article deals with the congenital nature of spinal cord lipomas.  The article was obtained from Medscape with the authors identified as J. P. Blount, M.D., and S. Elton, M.D.

The Veteran testified at a video conference hearing in April 2009.  The Veteran testified that he had had back issues since his MVA in August 1968.  He said he had a sebaceous cyst removed at the level of T5-T6 in 1975 and developed problems with his gait, walking and balance several years after that.  He had surgery for his lipoma in 1998.  He later required surgery by Dr. Epstein in 2001.  The Veteran stated that the pathology reports for his surgeries in 1998 and 2001 showed that there was cystic wall linings attached to, and associated with, the lipoma.  He said this was a remnant of the original sebaceous cyst that was removed.  (Transcript p. 5).  The Veteran also testified that his research showed that there were three primary causes of lipomas of the spinal cord.  He related the circumstances of the two concussions he said he suffered in service.  He also said minor surgeries were a cause and noted his cyst removal surgery in service.  Finally, he indicated that fractures of the spinal column were a cause.  The Veteran said that one of his VA physicians, Dr. H., had agreed in theory that the Veteran's evidence of how he believed his lipomas came to be was reasonable.  

The Veteran also testified about the statement he maintains was made by Dr. J. as to how the Veteran's injuries in service were the cause of his lipomas.  The Veteran provided detailed testimony of his efforts to locate Dr. J. and to communicate with him in order to get Dr. J. to provide corroborating evidence.  On questioning, the Veteran admitted that he saw Dr. J. on one occasion.  The Veteran was asked about his treatment for his back pain after 1975.  He said he did see private doctors but he did not develop his more severe problems with his gait until 1989 to 1990.  The Veteran said that Dr. Epstein had said the Veteran's MVA was the very probable cause of the lipoma but that Dr. Epstein was now deceased.  The Veteran did not say he had any evidence such as a letter or medical report from Dr. Epstein that would confirm his most recent contention.  The Veteran also testified about his inability to move his extremities for days following his MVA in 1968.  

Subsequent to the hearing the Veteran submitted additional medical literature to the Board where it was received in April 2009.  One article was from the Mayo Clinic and obtained from the Internet.  It stated the most common causes of spinal cord injuries.  The information pertained to damage to the spinal cord from an injury - it did not relate to the growth of lipomas as a result of an injury.  This was evidenced by the number one cause of injuries being motor vehicle accidents.  They account for 50 percent of new spinal cord injuries.  Acts of violence, falls, sports and recreation injuries, and diseases comprise the remaining major categories.  The diseases include cancer, infections, arthritis and inflammation of the spinal cord.

The Veteran also submitted a 5-page article from the Internet that discussed lipoma excision.  The article said that lipomas were adipose tumors that were often located in subcutaneous tissues of the head, neck, shoulders, and back.  The article further noted that lipomas usually first appear between 40 and 60 years of age.  Some lipomas have been observed in children and some were believed to have developed after blunt trauma.  The article did not address lipomas of the spinal cord.  

The Veteran also included a copy of a letter to Dr. J. that was dated in April 2008.  The letter provided the background for the one outpatient consultation that occurred with Dr. J.  The Veteran was seeking a response from Dr. J. to provide a letter to state his medical opinion in the case.  In addition, the Veteran provided a typed note that detailed his efforts in making contact with Dr. J.  The Veteran was able to reach the voice mail of Dr. J. and left a message for a return call.  

The Board remanded the Veteran's claim for additional development in March 2010.  The Veteran provided input to the RO in April 2010.  In one submission he provided specific comments in regard to the Board's remand.  In the other submission, the Veteran provided an affidavit from S. Richardson.  She stated she was present during the Veteran's consultation with Dr. J. of VA in May 2005.  She said the Veteran asked Dr. J. specific questions regarding the original formation of the tumors and they discussed the history of the case.  Ms. Richardson said that Dr. J. stated it was his professional and personal opinion and experience that the fractures to the Veteran's spine and back in service were the cause of the lipoma.  She also said that Dr. J. said the tumors were directly associated with the accident in 1968.  

The Veteran submitted several hundred pages of medical records in June 2010.  He included a statement with his submission.  He said he had provided all of the information and evidence he had personally located.  He said he had not kept his military records but had obtained his copies through official channels.  The Veteran also related that he had located Dr. J. at a different facility from before.  He had made contact with Dr. J.'s supervisor and was eventually given a message from Dr. J., through the supervisor, that Dr. J. had nothing else to add.  

One group of records was from Family Medical Care for the period from January 1995 to April 1997.  Entries from January 1995 document the Veteran and his wife as new patients.  The Veteran was seen for respiratory problems and complaints of urinary hesitancy, right testicle tenderness, and intermittent numbness in the arms and hands below his elbows.  The assessment for the latter complaint was questioned thoracic outlet syndrome versus other nerve compression syndrome.  No specific evaluation was evident from the records.  An entry from July 5, 1995, recorded a complaint of back pain.  The physician listed a history from the Veteran of having a back injury from lifting in September 1983.  The Veteran had therapy for a couple of months.  After he was better he was involved in a MVA and suffered a right sciatic stretch injury.  The Veteran complained of constant pain that would intermittently become severe and go down his right leg.  

An entry from December 11, 1995, recorded that the Veteran was seen following a MVA that afternoon.  He reported being struck from behind while stopped.  He told the physician the other driver was doing 60 miles per hour when she struck him.  The physician said the Veteran did not report any numbness, tingling or weakness.  He did have some discomfort in his neck.  X-rays of the cervical and thoracic spine were said to reveal one small questionable area around T9.  The physician said this was probably an artifact due to some shadowing but could also be a chip fracture of one of the vertebrae.  The assessment was whiplash injury.  He was seen for follow-up on January 3, 1996.  The Veteran complained of pain in the right sacroiliac (SI) joint and right paraspinal area.  He had a limited range of lumbar motion.  He had negative straight leg raising and his sensory and motor and DTRs were said to be symmetrical.  The assessment was lumbosacral sprain.  The Veteran was to have physical therapy.  

Additional follow-up entries noted the Veteran to complain of increased pain.  On January 24, 1996, the Veteran reported having attended two therapy sessions.  On examination he had a markedly decreased range of motion in his back in all directions.  He was tender in the right SI joint and the right mid-thoracic paraspinal muscles.  The physician said the Veteran was able to heel and toe walk and squat.  Straight leg raising was negative and the Veteran had normal DTRs of both lower extremities.  The assessment was sacroiliitis on the right and right thoracic paraspinal sprain.  The Veteran was seen again on March 4, 1996.  He had been attending his physical therapy with good progress but had also been spending time at the hospital due his mother being ill.  The Veteran reported his back as being very stiff.  He said he was in pain all of the time and his range of motion was reduced.  The physician said the Veteran had an axillary lesion that he wanted excised.  The Veteran also wanted a complete physical because he felt fatigued all of the time.  The examiner noted that the range of motion of the back was markedly reduced in all directions due to pain and stiffness.  The assessment was lumbosacral strain.  The physician said the Veteran was referred to another facility for therapy.  He also noted that x-rays of the lumbosacral and cervical spine were normal.

On April 9, 1996, the Veteran complained of persistent back pain that radiated down both legs.  The physician also recorded that the physical therapist had called to inform that she felt the Veteran had hypertonicity with spasm and jerking.  She also noted some T5-T6 numbness on the right side and said the Veteran was hyperreflexic.  She was concerned there was a process going on.  The physician said the Veteran had markedly limited motion of the back in all directions.  However, the physician said he did not note any spasticity or hypertonicity.  He said the Veteran could heel and toe walk and flex normally at the hips.  Sensory examination in the lower extremities was said to be essentially normal with some slight pinprick decrease on the right.  The next several entries relate to efforts to have the Veteran obtain several tests to include electromyography (EMG) studies and MRIs.  The Veteran was seen in June 1996 and noted as improved.  He did report having some jerking of his arms and legs and said it was just at the time he was falling asleep.  

The Veteran returned on August 30, 1996.  The entry said the Veteran was last evaluated in April 1996 [sic].  It was noted the Veteran had been in physical therapy through July and had some improvement.  The physician said the Veteran was on Klonopin and this controlled leg spasms at night.  The Veteran said he walked about one-half mile a day.  He also said that, about 5-7 years ago, he ran 5 miles a day.  The Veteran reported that he might walk up to a couple of miles a day at work because he was up and down out of his chair and walking.  The assessment was leg spasm, probably periodic movement leg disorder, improved on Klonopin, right sacroiliitis, and right lumbar strain.  

The final treatment entry was from October 1996.  The physician said the Veteran had right low back and right leg aching.  The Veteran also had some leg spasms and periodic movement disorder while sleeping, as well as some spasm of his arms or shoulders, sometimes at night and sometimes during the day.  The physician said the MRI scan came back negative and that the EMG showed mild radiculopathy at L4-L5 but there was no definite surgically correctable lesion noted.  The assessment was chronic left lumbosacral pain, right leg pain and weakness and muscle spasms.  

The remaining records include records from Dr. Alfonso, most of which are duplicative of records already in the claims folder.  There are records from a J. Xing, M.D.  It appears he assumed care of the Veteran after Dr. Alonso.  The records relate to a period from June 2000 to December 2001 and contain many duplicate entries.  Of note is an entry from October 2001 that reported on the removal of a cyst from the right upper back.  The pathology report, dated in October 2001, found that the cyst was an epidermal inclusion cyst.   

The Veteran was afforded VA examinations in September 2010.  The examiner stated that he had reviewed the claims folder as part of the examination.  The first examination was a review of the Veteran's surgical scars.  The examiner listed a history as related by the Veteran.  This included removal of a subcutaneous cyst in 1975.  The size was described as 3-cm x 6-cm.  The cyst was removed on an outpatient basis but the Veteran said it took three hours.  The pathology report identified the tissue as a sebaceous cyst.  The Veteran said he had no further problems with his back until 1987/1988.  The Veteran said he had back and leg weakness that progressed with pain in the thoracic region.  The Veteran's evaluations and surgery in August 1998 were noted.  Additional surgery was performed in September 2000.  The Veteran underwent a third procedure in April 2001.  The Veteran had no current skin complaints or conditions.  

The examiner referred to the scars as thoracic spine scars.  He identified scar #1 as being in the right scapular area, 7-cm horizontal to the midline.  The scar was said to measure 3-cm x 1-cm.  Scar # 2 was in the left lateral thoracic area and vertical and was measured as 3-cm x .2-cm.  Scar # 3 was located mid-thoracic midline and measured 18-cm x 0.2-cm.  The examiner said that all three scars were nontender, linear, well healed, and superficial with no adherence to underlying tissue.  There was normal texture, no loss of covering skin, no elevation or depression, no inflammation, edema, keloid formation, induration, inflexibility or gross distortion or asymmetry.  There was no limitation of function.  

The examiner also performed a spine examination.  He provided diagnoses of thoracic lipoma and lumbar tethered cord.  The examiner provided a medical opinion as requested in the Board remand of March 2010.  In that regard he provided his review of the medical records and the development of the Veteran's current medical status.  The examiner noted the Veteran served on active duty from August 1975 to September 1977.  He listed a history of events with the first being a mid-back muscle strain in December 1964.  He noted the MVA in August 1968.  The physical examination of July 1971 with no finding of a back abnormality was listed.  The August 1997 letter from Dr. Fielding that said the Veteran's neck complaints were unrelated to previous injuries.  He also cited the August 1998 history and physical that noted a two-year history of extremity symptoms.  The examiner noted the August 1998 pathology report that said the cyst was attached to the dura.  The examiner referenced the September 1998 letter from Dr. Benner that described the lipoma as congenital with cord compression.  The next event was a June 23, 2005, finding of intradermal thoracic lipoma.  The final entry was a reference to the Board remand of March 2010.

The examiner said that he had considered service medical records, private medical records, military service and VA medical records in making his conclusion.  He stated that, after a review of the medical records, taking a history, and performing a physical examination, the August 1974 in-service procedure at least as likely as not involved only subcutaneous tissue and less likely as not had any relationship to the 1998 thoracic lipoma with involvement of the spinal roots.  The examiner said the right thoracic scar was 7-cm lateral to the midline in the mid-posterior ribs.  He said this was far removed from the spinal cord.  He said that sebaceous cysts may be challenging if the sac cannot be isolated but this did not imply the cyst extended 7-cm into the spinal cord space and/or nerve roots.

The examiner further stated that, after a review of medical records, taking a history, performing an examination, and conducting a review of medical literature, the thoracic lipoma was at least as likely as not a congenital condition as reported by Dr. Benner.  He further stated that, upon conducting a review of medical literature, the thoracic lipoma was a congenital condition subject to improvement and worsening.  The examiner listed six literature citations in support of his conclusion.  

The examiner further stated that it was at least as likely as not that the spina lipoma existed prior to service.  He stated that congenital conditions were, by definition, lifelong conditions.  The examiner said that he concluded that it was clear and unmistakable that the condition existed prior to service and that it was clear and unmistakable that the Veteran's military service did not alter the natural history of the condition.

Additional VA treatment records, for the period from September 2008 to May 2011 were associated with the claims folder.  The records do not provide any relevant evidence as to the etiology of the Veteran's disability.  The records relate to ongoing treatment provided to the Veteran for his paraplegia and associated problems and medical conditions.

II.  Analysis

Generally, service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

If chronicity is not applicable, service connection may still be established on the basis of 38 C.F.R. §3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition to the above-mentioned requirements for service connection, it should also be noted that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of pre-service existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

If the presumption of soundness is applicable, in order to rebut the presumption, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Pertinent regulations provide that congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  In general, a disorder is considered to be a disease if it is capable of improving or deteriorating while a defect is not considered capable of improving or deteriorating.  VAOPGCPREC 82-90.  Further, a congenital/developmental condition may be considered for service connection if it manifested itself during service.

However, VAOPGCPREC 67-90 provides that "[t]he mere genetic or other familial predisposition to development the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease."  The opinion further states that the individual must have symptomatology and/or pathology with pathology defined as active disease process.  Only then can the individual be said to have developed the disease.  In addition, the Court has stated that "...the mere fact that a condition is the result of a congenital cause does not necessarily mean that the condition itself manifested before service or that it was not aggravated by service."  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  

The Veteran has advanced several theories as to why he believes his later diagnosed lipoma of the spinal cord is related to his military service.  One theory is that the epidermal inclusion cyst he had removed in August 1974 is the same as the later diagnosed lipoma.  Further, the surgery in service failed to remove the entire cyst and this led to the regeneration and growth of the lipoma such that it required surgery in 1998 and 2001.  The Veteran has also advanced a second theory that he had fractured his neck and/or back in his MVA of 1968 and that this led to the development of his spinal cord lipoma.  He relies on three pillars for this theory.  One, he was told by a Navy doctor that he had fractured his neck and/or back in the MVA.  Two, his Internet research has provided medical literature that discusses lipomas developing as a result of fractures of the spine.  Three, the VA physician, Dr. J., told him that the fractures he sustained in service are the cause of his spinal cord lipoma.  

The Veteran also has contended that service connection is warranted under a presumptive basis due to the development of a tumor of the spine or peripheral nerves.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

The Board finds that the evidence of record clearly establishes that the Veteran's spinal cord lipomas are congenital in nature.  This finding is supported by the opinion from Dr. Benner, who performed the original surgery on the Veteran's thoracic spine in August 1998, as well as the opinion from the VA examiner in September 2010.  The latter cited to several medical treatises in support of his opinion that the spinal cord lipomas were congenital in nature.  That same examiner said that, by definition, a congenital condition would pre-exist service.  He did not say that there was evidence of symptomatology or pathology of the spinal cord lipomas prior to service.  The question becomes whether there were symptoms or pathology related to the spinal cord lipomas prior to service that would require application of the presumption of soundness.  The Board notes that there is no medical opinion of record to contradict this conclusion, only the Veteran's lay statements and references to medical literature.

The claims folder does not contain evidence of preexisting symptoms or active disease process, as defined by VAOPGCPREC 67-90, prior to the Veteran's period of active service from August 1964 to October 1968 or prior to the period of service from August 1973 to September 1977.  The Veteran's August 1964 enlistment examination is negative for any complaints involving his back or lower extremities.  The Veteran was treated for complaints of back pain on one occasion during his first enlistment.  He was diagnosed with muscle strain in December 1964.  Even after his MVA in August 1968, he made a full recovery according to the objective medical evidence with no symptoms involving his back or lower extremities noted in the STRs.  He was discharged from the hospital to duty.  The Veteran had had a separation examination in July 1968, prior to his MVA.  No defects of the back or lower extremities were found at that time.  He was reexamined in October 1968 with the same results.  

The Veteran reported a back injury in May 1971 at the time of his enlistment physical for the Naval Reserve in July 1971.  He said it was due to a lifting incident at work.  He submitted a note from Dr. Pfisterer who reported the Veteran to be recovered from his injury and discharged from care in August 1971.  The Veteran's active duty physical examination of November 1973 noted no complaints of symptoms or evidence of active pathology.  The Veteran reported no problems aside from his May 1971 strain.  Thus, the Board concludes that the objective medical evidence of record establishes that there were no manifestations of the Veteran's congenital spinal cord lipomas prior to either period of active duty, 1964 to 1968 or 1973 to 1977.  Absent evidence of active pathology prior to service, it cannot be said that the disease process developed before service.  See VAOPGCPREC 67-90; see also Quirin, 22 Vet. App. at 394.  

The next issue is whether the Veteran's congenital spinal cord lipoma manifested itself during either period of active duty.  The STRs for the first period of service do not support a conclusion that there was any manifestation during that time.  The Veteran's entrance and separation physical examinations were negative.  The most significant medical records relate to his period of hospitalization for treatment of his injuries resulting from his MVA.  The records do not show complaints or findings of symptomatology related to a spinal cord lipoma.  In fact, the Veteran's extremities, other than his right upper extremity, showed no ill effects from the accident or in the period thereafter.  Moreover, other than initial conservative treatment of the cervical spine, there were no findings related to any type of a spinal injury as a residual of the basic trauma of the accident. 

As noted, the physical examinations in 1971 and 1973 did not find any evidence of pathology.  The Veteran categorically did not report any symptoms.  He reported only one event that affected him--his back strain from a lifting incident in May 1971.  The Veteran's private physician noted the acute and transitory nature of the strain by way of the note provided.

The Veteran received treatment for a number of complaints during his period of active service from November 1973 to September 1977.  The entries do not reflect treatment for complaints of symptoms that have been related to the Veteran's spinal cord lipoma by any competent evidence.  The Veteran had a subcutaneous cyst removed from his back, not his spinal cord, in August 1974.  His only complaint at that time was that he had a cyst on his back that he wanted evaluated.  He was seen frequently over the next three weeks for dressing changes and monitoring of his surgical site.  The pathology report clearly identified the tissue removed as subcutaneous tissue and, ultimately, as an epidermal inclusion cyst.  As the later medical opinions have stated, this cyst was entirely unrelated to the Veteran's subsequently diagnosed and treated spinal cord lipoma.

The Veteran was seen for complaints of neck and shoulder pain in January 1976 and again in February 1977 as well as generalized low back pain and chest pain in April 1977.  However, there is no medical evidence of record that has related any of those complaints to the later development of a spinal cord lipoma.  Further, the Veteran's discharge examination of September 1977 was negative for any findings or complaints by the Veteran.  

Based on a review of the STRs and the medical opinion evidence of record, the Board finds that the Veteran's spinal cord lipoma did not first manifest itself in service.  This finding is further supported by Dr. Benner's review of the Veteran's military records and concluding that the spinal cord lipoma identified in 1998 was unrelated to the Veteran's cyst in service.  Moreover, Dr. Benner did not find the other STR entries as supportive of a connection of the spinal cord lipoma with any event in service.  Such a conclusion would be reasonably expected if he reviewed the Veteran's military records and was evaluating them for the purpose of providing the Veteran with a positive opinion.  This was clearly the purpose of the Veteran's asking for such an opinion in the first place.  

In making this determination the Board has also considered the Veteran's lay statements regarding his surgery in August 1974.  In that regard, he has stated the surgery was more extensive than reported in his STRs--the surgery actually involved the spinal cord and that the surgery failed to remove all of the lipoma such that it regenerated and became manifest to the point it required surgery again in August 1998.  

The Board finds that the Veteran is not competent to make such statements.  His STRs appear to be a complete representation of the nature of the surgery.  It was an outpatient procedure conducted under local anesthetic.  There is no evidence of record to demonstrate that such documented entries in the STRs were made in error or incomplete.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)(where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The STRs also well document that the removal of the cyst was not located near the spinal cord.  Moreover, Dr. Benner and the two VA examiners have stated that the cyst removed in service was unrelated to the later developed lipoma.  

The Board has also considered the Veteran's lay statements regarding his development of some symptoms in service.  In particular, he related that he suffered from foot drop beginning about 4 years after his MVA in 1968.  He first presented this argument in his letter to his representative in July 2005.  The Veteran also, for the first time, stated that he had fractured his neck and back in the accident, was in a coma for days, and was unable to move his limbs, particularly his legs, for several days.  The Veteran has made additional statements that he had continued complaints of weakness and loss of balance of the lower extremities, leg spasms, back spasm, bladder incontinence and instances of loss of bowel control since the latter part of 1975.

As the Court, and the Federal Circuit, has stated on a number of occasions, lay statements can be competent evidence of symptoms and even medical conditions under certain circumstances.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (As a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability); (Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Also the absence of contemporaneous treatment records is not dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may making findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d 1377 at n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference.).  Moreover, the Federal Circuit also said:

This is not to say that the Board may not discount lay evidence when such discounting is appropriate.  Rather the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e, because of possible bias, conflicting statements, etc.  Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Under the correct interpretation of the relevant statutory and regulatory provisions, however, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  

Buchanan, 451 F.3d. at 1336-37.

In this case, as noted, the Veteran has made a number of statements regarding events and medical treatment in service that are contradicted by the medical records.  In this regard, he told his representative in July 2005 of an event that occurred in 1974 where he suffered heat stroke.  He related that his heart stopped and he required resuscitation.  However, the Veteran's STRs clearly document an event in April 1965 where the Veteran was returning to his ship on the liberty launch.  He was brought to sick bay where he passed out.  He stopped breathing and required resuscitation.  Clearly, this event happened at a different time and in much different circumstances than was related by the Veteran.  Further, the Veteran had access to his STRs before making such a representation.  Although not directly related to the issues on appeal, this is an example of the Veteran's misstating of events in service.  A further example include the Veteran's statements to his representative that he received treatment on the USS Cleveland for the very issues that are clearly documented in his STRs as being treated on the USS Denver.

More importantly, the Veteran has misstated his status when he was hospitalized following his MVA in August 1968.  There is no doubt the Veteran was involved in a very serious accident.  The Veteran stated he was in a coma for a number of days.  The Veteran also stated that a Navy doctor told him he had fractured his neck and back and may never walk again.  This same Navy doctor later told him he had misread the x-rays but there was a hairline fracture in the upper back.  The Veteran has repeatedly stated that it took several days of determined effort on his part to move his legs.  

One other example going to credibility is the Veteran's statement that was submitted after the Board remand in March 2010.  He submitted his statement in April 2010.  The Veteran disputed the remand's citation of the opinion letter from Dr. Benner of January 1999.  He stated that he never had a discussion with Dr. Benner that his lipomas were related to service.  He said it was not until he had researched the causation of lipomas that the possibility of being related to service arose.  However, the letter from Dr. Benner is quite clear that it is a direct response to a query from the Veteran.  Moreover, Dr. Benner states he had reviewed the Veteran's records from the military, to include the 1974 pathology report.  He provided his negative opinion after reviewing medical records that could only have come from the Veteran.  The Board can fathom no reason why Dr. Benner would write this letter to the Veteran in 1999 absent a request from the Veteran.  

The complete records of his hospitalization contradict the Veteran's account.  He was initially unable to be questioned at the Naval hospital due to a high degree of inebriation.  However, as the nursing notes and progress notes demonstrate, the Veteran was able to move all of his extremities soon after his hospitalization.  He was alert and oriented after being placed on the ward soon after his admission.  The Veteran was noted as turning himself over in his bed in order to sleep - he could not sleep on his right side or stomach.  All of which clearly contradict the Veteran's contentions.  The records reflect that a cervical fracture was a possibility at the time of admission.  Cervical traction was initially prescribed as a precautionary measure but was discontinued.  The Veteran's cervical spine and skull x-rays were normal.  There was no hairline fracture of any aspect of the spine mentioned in the many record entries documenting his status throughout his period of hospitalization.  

The Veteran has also said he had foot drop about 4 years after his MVA.  This is not documented in the STRs.  More importantly, he did not identify this symptom on his 1973, 1975 or 1977 physical examinations.  Given the number of treatment entries recorded in the STRs, and the variety of conditions treated, it is reasonable to expect that such a symptom would have been noted, particularly when the Veteran was treated for a twisted ankle, and right and left knee injuries during his last few years of service.  Finally, the Veteran has stated that he had extreme symptoms of weakness and loss of balance of the lower extremities, leg spasms, back spasm, bladder incontinence and instances of loss of bowel control since the latter part of 1975.  Yet, the STRs are negative for any such symptoms at any time.  It more than strains credulity to consider that the Veteran had such symptoms in service and they were not recognized or recorded.  See Buczynski, supra.

In light of the evidence discussed above and the analysis of such evidence, the Board finds that the Veteran's congenital spinal cord lipoma did not first manifest itself or develop during service.  

The Veteran has also made contradictory statements about continuity of symptoms.  Of note, he did not present a claim for any possibly related symptoms with his claim for benefits in April 1982.  He sought service connection for hearing loss and tinnitus.  The treatment records provided by the Veteran for Family Medical Care do not support a finding of continuity of symptoms.  The records begin in January 1995 and document the Veteran's overall health through April 1997.  The initial entry from January 1995 noted hospitalization for the MVA in 1968 and no other hospitalization.  The Veteran also reported no serious illnesses.  The records contain a July 1995 entry with a report of a history of back pain from the Veteran from lifting in September 1983.  The entry further noted the Veteran reported receiving physical therapy for a couple of months and improving until he suffered another injury as the result of a MVA.  More importantly, there is no documentation of the symptoms alleged by the Veteran, such as weakness and loss of balance of the lower extremities, leg spasms, back spasm, bladder incontinence and instances of loss of bowel control.

As noted, the Veteran was seen on December 11, 1995, following another MVA where his stopped vehicle was struck from behind.  The Veteran developed more serious symptoms over the next several months.  His physical therapist reported symptoms of hypertonicity with spasm and jerking in April 1996.  In August 1996 the Veteran reported that, 5-7 years earlier, he used to run 5 miles a day.  The last treatment entry from October 1996 provides a diagnosis of chronic left lumbosacral pain, right leg pain and weakness and muscle spasm.  This notation of symptoms comes after the December 1995 MVA and is approximately 19 years after service.  

Based on a thorough review of the evidence, the Board finds that Veteran's self-reported symptoms are not credible in light of the well documented symptoms in his STRs and private medical records.  The private medical record entries were made prior to the Veteran seeking benefits and, to the Board, represent an unbiased reporting of symptoms.  Although the Veteran is considered competent to present lay evidence of observable symptoms, in general, here his statements are not deemed credible in light of the strong objective and competent medical evidence of record that repeatedly contradict his assertions.  

The Veteran has also relied on the alleged statement of Dr. J. to support his contention that his spinal cord lipoma is related to service.  The statement of S. Richardson attests to the statement and the contents of the statement.  There is no statement from Dr. J. of record.  There is a VA outpatient entry from May 2, 2005, signed by Dr. J.  (The Board notes that the remand of March 2010 incorrectly listed the statement as dated in May 2002).  The entry recorded a history of thoracic spine lipoma with progressive weakness in both legs since 1996, with more deterioration since March 2001.  It was noted that the Veteran was there for evaluation for surgical options for the thoracic spine lipoma.  A past medical history of MVA in 1968 and history of spine fracture and traction was noted.  The only specific imaging studies referenced by Dr. J. included an MRI of the brain from March 2005, and MRI of the brain with and without contrast in February 2005, MRI of the thoracic spine showing a T3-T6 lipoma and post-operative films that show adequate decompression of the spinal canal.  

There is no notation of the 1983 MVA reported by the Veteran in 1995 or the December 1995 MVA that the majority of medical providers have linked with the onset of the Veteran's current symptoms in conjunction with the manifestation of the spinal cord lipoma.  Moreover, Dr. J. did not state what supported a history of fracture of the spine.  The STRs cervical spine x-rays were clearly said to be normal.  The multiple x-rays and several MRIs since service have never been interpreted to show a fracture of the cervical spine at any time.  The same is true of x-rays and MRIs of the lumbar spine.

The only "fracture" noted was included in the history and physical of August 1998.  The actual MRI report did not make that finding but the physician completing the report made the assessment.  However, the Veteran was x-rayed in 1995 after his MVA.  There was no fracture of the thoracic spine noted at that time.  Specifically, there was no fracture at T5-T6 noted on the x-ray report.  The report said there was a small questionable area around T9.  The physician said this was probably an artifact due to some shadowing but could also be a chip fracture of one of the vertebrae.  

It is clear that Dr. J. could not have had all of the pertinent evidence before him to relate the Veteran's spinal cord lipoma to a fracture of the spine in service.  The medical evidence unequivocally demonstrates that no such fracture happened.  The medical evidence of record does not document even a remote possibility of a fracture of the spine until after the December 1995 MVA.  Thus, any opinion by Dr. J., would not be afforded any weight as it would be based on an inaccurate factual premise.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993); (medical opinion based solely or in large measure on a veteran's reported medical history will not be probative to disposition of claim if the objective evidence does not corroborate the reported medical history).  

The Veteran's testimony that Dr. Epstein told him his spinal cord lipoma was related to his MVA in service is likewise afforded no weight.  The records from Dr. Epstein do not indicate any indication of a statement as to etiology of the spinal cord lipoma.  Moreover, Dr. Benner had corresponded with Dr. Epstein regarding the history of the case.  The contact with Dr. Epstein continued after the surgery.  There is nothing in the records from Dr. Benner to indicate that Dr. Epstein made any such statement or connection.  Further, although the Veteran said Dr. Epstein had died since making the statement, he did not attempt to obtain corroboration from anyone else associated with Dr. Epstein or the surgery of April 2001.  Thus, the Board concludes that the Veteran is not credible in making this assertion.

The Veteran submitted a VA outpatient records from May 2006 signed by a Dr. H.  The entry recorded the Veteran's statements and results of his research regarding the possible connection between his lipoma and events in service.  Dr. H. specifically states that he did not have the background knowledge to give the cause and effect statement.  He said he thought the Veteran presented logical arguments but said he would rather have somebody who had the expertise and knowledge to make such a statement.  The entry by Dr. H. provides no support to the Veteran's claim for service connection.  He merely records the events related by the Veteran and states that the argument seems logical.  Moreover, the facts recorded by Dr. H. are not supported by the objective medical evidence of record.  The Board finds that the statement bears no weight in support of the Veteran's claim.

The Board also reviewed and considered the medical information submitted by the Veteran to include definitions and treatise articles.  The Court has addressed the use of medical articles by claimants to support their claims.  In Sacks v. West, 11 Vet. App. 314, 317 (1998) the Court said that medical treatise information, in general, is too uncertain to show etiology.  The Court also held that medical articles or treatises "can provide important support when combined with an opinion of a medical professional."  Id.  Finally, the Court further held that a medical article or treatise may provide sufficient evidence of a causal connection when it "discusses generic relationships with a degree of certainty" so that the causal connection is "based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.

In this case, the Veteran's medical information and articles are general in nature.  He has provided a range of definitions, and possible causations of lipomas; some of his information states the lipomas are congenital.  However, he has not provided any medical opinion that relies on his submissions and gives a supportive opinion.  Further, the objective medical evidence of record tends to establish that the Veteran's spinal cord lipoma is a congenital disorder.  It was not manifest before or during service but manifested itself years after service.  Whether the December 1995 MVA was an event that triggered any medical processes does not need to be decided.  The medical evidence of record establishes that the Veteran's symptomatology became manifest after that accident and that his spinal cord lipomas are traceable to his military service.  

Finally, the Veteran alleged that he was entitled to service connection on a presumptive basis - his spinal cord lipomas, and/or the associated symptoms being manifest to a compensable degree within one year after service.  38 C.F.R. §§ 3.307(a), 3.309(a).  The Board notes that 38 C.F.R. § 3.309(a) does address presumptive service connection for tumors involving the spinal cord or peripheral nerves.  However, as the above analysis shows, the Veteran's spinal cord lipomas did not manifest themselves, by way of any symptomatology, until years after service.  Thus, service connection on a presumptive basis must also be denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for the issues on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in February 2006.  The AOJ wrote to the Veteran in March 2006.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was asked to submit any medical reports that he possessed.

The Veteran responded to the letter in March 2006.  He advised that he was in the process of obtaining additional evidence to submit in support of his claim.

The AOJ wrote to the Veteran again in March 2006.  The second letter noted that the Veteran's claim for service connection was previously denied and the decision had become final.  He was advised that he needed to submit new and material evidence to reopen his claim for service.  He was advised as to what would constitute such evidence.  He was again informed of the requirements of how to substantiate his claim for service connection.  Finally, he was provided the notice cited in Dingess in regard to how effective dates and disability ratings are determined.

The Veteran submitted evidence in support of his claim in April 2006.  

The Veteran's claim was denied in September 2006.  He submitted his NOD in November 2006.  He provided specific contentions as to why the evidence of record supported service connection.  Additional evidence was developed and the Veteran was issued a statement of the case (SOC) in March 2007.  He perfected his appeal in April 2007.  He also submitted medical articles and information in support of his claim.  

The Veteran testified at a video conference hearing in April 2009.  Subsequent to the hearing he submitted additional treatise evidence in support of his claim.  

The Board found that the STR evidence presented by the evidence required a reconsideration of his original claim under 38 C.F.R. § 3.156(c).  The claim was remanded for additional development in March 2010.  As noted, the Veteran submitted his comments regarding the contents of the remand in April 2010.

The AOJ wrote to him in May 2010.  The Veteran was asked to submit medical evidence that would support his claim or to authorize VA to obtain the evidence on his behalf.  The Veteran submitted hundreds of pages of additional medical evidence in June 2010.  

The AOJ re-adjudicated the Veteran's claim in May 2011.  He was issued a supplemental statement of the case (SSOC) that addressed the evidence added to the record and provided the basis for why his claim for service connection remained denied.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements, the submission of a significant quantity of evidence he believed supported his claim as well as providing specific arguments as to how such evidence support his claim.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs.  This includes obtaining the original of STRs that were not of record at the time of the original denial of the claim in April 2002.  VA treatment records were obtained and the Veteran submitted certain VA records on his behalf.  The Veteran also submitted private medical records in support of his claim.  The Veteran submitted a number of medical articles, medical definitions and treatise excerpts as well.  His SSA records were obtained.  He was afforded VA examinations.  The Veteran testified at a video conference hearing in April 2009.  The Board remanded the case for additional development in March 2010.

As noted, the Veteran was afforded two VA examinations.  The Board finds that the examinations reports contain the necessary medical opinions to allow for an adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2006 VA examiner conducted a review of the medical evidence of record and established that there was no relationship between the later diagnosed spinal cord lipoma and the cyst removed in service.  The September 2010 VA examiner confirmed that the spinal cord lipoma was a congenital condition.  He also provided an opinion that there was no relationship between the congenital spinal cord lipoma and the cyst removed in service.

Finally, the Veteran has made many statements about how Dr. J. had provided him with an oral opinion that was favorable to his claim.  He submitted the statement from S. Richardson in support of that contention.  The Board has addressed the quality of that evidence and found that no weight could be given the opinion for the reasons stated. 

The Veteran also said a number of times that he wanted to contact Dr. J. and obtain a further statement or opinion from him that may be helpful to his claim.  The Veteran asked for VA assistance as he believed Dr. J. was still with VA.  However, as the Veteran's own efforts show, Dr. J. is not associated with VA.  Moreover, the Veteran has made contact with Dr. J.'s office and has received a response, through a third party, that Dr. J. has nothing further to submit.

The Board notes that VA does not have a duty to assist claimants in locating witnesses to provide evidence in support of a claim.  Cf. Lamb v. Peake, 22 Vet. App. 227, 232 (2008).  Moreover, as demonstrated by the Veteran, Dr. J. was located and asked to provide the Veteran with the statement and/or evidence he desired.  Dr. J. declined.  There is nothing more that VA could do in that regard.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for cysts on the back is denied.

Entitlement to service connection for a cyst affecting the spinal cord is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


